 Case 1:19-cv-00113-DBP Document 54 Filed 11/19/20 PageID.1462 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF UTAH, NORTHERN DIVISION


 PRO MARKETING SALES, INC.,

                                 Plaintiff,                MEMORANDUM DECISION AND
                                                                   ORDER
 v.

 SECTURION SYSTEMS, INC. and                                      Case No. 1:19-cv-00113
 RICHARD J. TAKAHASHI,
                                                             Magistrate Judge Dustin B. Pead
                                 Defendants.



            On September 18, 2020, the court heard oral argument on Defendants’ Motion to

Dismiss (“Motion”) 1. (ECF No. 43.) Thereafter, on October 6, 2020, the court issued a written

Memorandum Decision and Order (“Decision”) denying the Motion in part and granting it in

part. (ECF No. 46.) On October 16, 2020, Defendants filed their pending Motion for

Reconsideration seeking review of the Court’s Decision denying dismissal of Plaintiff’s

ownership claims. 2 (ECF No. 47.)

        On November 6, 2020, Plaintiff filed its Amended Complaint. (ECF No. 49.)




        1
           The parties in this case consented to United States Magistrate Judge Dustin B. Pead conducting
all proceedings, including entry of final judgment. (ECF No. 24); see 28 U.S.C. § 636(c); Fed. R. Civ. P.
73.
         2
           Plaintiff seeks declaratory judgment naming Pro Marketing sole owner of the patents. These
“ownership claims” are set forth in the Fifth, Eighth, Eleventh, Fourteenth, Seventeenth, Twentieth,
Twenty-Third and Twenty-Sixty claims for relief. (ECF No. 2.)


                                                    1
 Case 1:19-cv-00113-DBP Document 54 Filed 11/19/20 PageID.1463 Page 2 of 5




                                       STANDARD OF REVIEW

       “To the extent that motions to reconsider are recognized, they are disfavored.” Swasey v.

West Valley City, 2017 U.S. Dist. LEXIS 53187 * 6 (D. Utah 2017) (citations omitted); see also

Warren v. Am. Bankers Ins. of Fl., 507 F.3d 1239, 1243 (10th Cir. 2007) (the Tenth Circuit has

“admonished counsel that the Federal Rules of Civil Procedure do not recognize that creature

known all too well as the ‘motion to reconsider’ or ‘motion for reconsideration’”). That said, a

district court “has the inherent power to reconsider its interlocutory rulings” and the court is

encouraged to do so “where error is apparent.” Warren at 1233 (citing K.C. 1986 Ltd. P’ship v.

Reade Mfg., 472 F.3d 1009, 1017 (8th Cir. 2007)).

       Under this standard, a motion for reconsideration is only appropriate where “the court has

misapprehended the facts, a party’s position, or the controlling law.” Servants of the Paraclete v.

Does, 204 F.3d 1005, 1012 (10th Cir. 2000); see also Garth O. Green Enters. v. Harward, 2017

U.S. Dist. LEXIS 33212 *9 (Dist. Utah 2017). Motions for reconsideration should not be used as

a tool to “revisit issues already addressed or advance arguments that could have been raised in

prior briefing.” Servants 204 F.3d at 1012.




                                                  2
 Case 1:19-cv-00113-DBP Document 54 Filed 11/19/20 PageID.1464 Page 3 of 5




                                                 DISCUSSION

        Defendants’ Motion raises two points for reconsideration: (1) the statute of limitations;

and (2) interpretation of the Michigan Bankruptcy Court’s opinion.

        First, Defendants argue that Plaintiff’s ownership claims are time barred by Delaware’s

three-year statute of limitations period. 3 This argument, however, was not properly raised or

clearly articulated in Defendants’ Motion or at oral argument. (ECF No. 25; ECF No. 44.)

Indeed, the only reference to this allegedly “dispositive” issue is a single sentence buried at page

nineteen under the Motion’s heading “PMS’s Co-ownership and Ownership Claims Fail Because

Nothing Required Takahashi to Assign Anything to Priva.” (ECF No. 25 at 19.) Specifically, the

Motion states:

                 Moreover, even if Takahashi was obligated to assign his invention
                 rights to anyone else, such a theory would be time-barred because
                 Takahashi’s relevant patent applications began in early 2013.

(Id.) While Defendants also briefly raise the limitations claim in their Reply memorandum, none

of the briefing makes mention of the relevant dates, claims, contract provisions, laws or policies

raised and relied on here as support for reconsideration. 4

        To assert that this undeveloped argument requires reconsideration of the court’s ruling is

misguided. Simply stated, a party may not use a motion for reconsideration to flesh out


        3
          Defendants now contend, under ¶15.7 of the Priva/Cyber Solutions License Agreement, that
Delaware law controls. (ECF No. 2-2 at 8) (“This Agreement and all questions arising in connection
herewith shall be governed by and construed and the rights of the parties determined in accordance with
the laws of the State of Delaware, without regard to any choice or conflicts of law provision or rules
(whether of the State of Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.”).
        4
           Interestingly, Defendants’ Reply to the Motion spends nearly as much time challenging Plaintiff
for failing to address the “time-barred” argument in their opposition, as it does in developing the
argument itself. (ECF No. 29 at 9.)


                                                    3
 Case 1:19-cv-00113-DBP Document 54 Filed 11/19/20 PageID.1465 Page 4 of 5




arguments and information that existed at the time that the underlying motion was filed. Indeed,

reconsideration is not “the appropriate forum for a party to make [its] first substantial attempt to

present a developed argument, especially where that party withheld any developed legal

argument until after it lost.” Dersch Energies, Inc. v. Shell Oil Co., 2001 U.S. Dist. LEXIS

22381 *8 (S.D. Ill. 2001) (internal citation omitted).

        Second, Defendants seek to revisit the issue of Priva’s ownership rights in the context of

the Michigan Bankruptcy Court’s opinion. Defendants argue the Bankruptcy Court’s “single

comment” in a bench opinion should not override the legal default for inventions or modify the

written agreement between Priva and CSI. (ECF No. 47 at 5.) The court previously considered

these issues and arguments in conjunction with issuance of its Decision. (ECF No. 25; ECF No.

29; ECF No. 44.)

        As discussed, a motion for reconsideration may not be used to return to matters

previously addressed. While Defendants may disagree with the court’s ruling, absent a

misapprehension of the facts or controlling law, reconsideration is not appropriate. Further,

although interpretations vary, the court ultimately determined that given the allegations raised, at

the dismissal stage, all facts set forth in Plaintiff’s complaint must be presumed true and viewed

in Pro Marketing’s favor. (ECF No. 2 at ¶ 13; ¶ 183; ¶ 185); See Acosta v. Jani-King of

Oklahoma, Inc., 905 F.3d 1156, 1158 (10th Cir. 2018) (on a motion to dismiss “all well-plead

factual allegations in the complaint are accepted as true and viewed in the light most favorable to

the nonmoving party.”); see also 15 Corps v. Denver Prosecutor’s Office, 2013 U.S. Dist.

LEXIS 153479 at *3 (“[d]ismissal under Rule 12(b)(1) is not a judgment on the merits of a

plaintiff’s case.”).



                                                  4
 Case 1:19-cv-00113-DBP Document 54 Filed 11/19/20 PageID.1466 Page 5 of 5




       Accordingly, for these reasons, the court will not reconsider its Decision.

       Finally, citing to the transcript, Plaintiff’s argue the Defendants “are not permitted to

renew a Rule 12(b) motion to dismiss Plaintiff’s claims for full ownership of the Secturion

patents because that portion of the motion has been decided by the court.” (ECF No. 48 at 3;

ECF No. 44 at 77.) The court’s comment, however, was in reference to arguments and claims

developed through briefing and at argument. Defendants’ statute of limitations claim, while

raised sufficiently for purposes of preservation, was not fully developed or explored by either

party. Thus, to the extent it remains relevant to the claims set forth in Plaintiff’s Amended

Complaint, Defendants are not prohibited from re-addressing the argument.

                                               ORDER

   For the reasons stated on the record and set forth herein, IT IS HEREBY ORDERED that

Defendants’ Motion for Reconsideration is DENIED. (ECF No. 47.)



Dated this 19th day of November 2020.



                                              BY THE COURT:


                                              Dustin B. Pead
                                              U.S. Magistrate Judge




                                                 5
